[Cite as In re T.A., 2013-Ohio-5646.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF LORAIN                  )

IN RE: T.A.                                           C.A. Nos.    13CA010439
       T.A.                                                        13CA010445



                                                      APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
                                                      COURT OF COMMON PLEAS
                                                      COUNTY OF LORAIN, OHIO
                                                      CASE Nos. 11JC33947
                                                                 11JC33948

                                 DECISION AND JOURNAL ENTRY

Dated: December 23, 2013



        HENSAL, Judge.

        {¶1}     Appellants. Brytny M. (“Mother”) and T.A. (“Father”) appeal from a judgment of

the Lorain County Court of Common Pleas, Juvenile Division, that terminated their parental

rights to their two minor children and placed them in the permanent custody of Lorain County

Children Services (“LCCS”). This Court affirms.

                                                 I.

        {¶2}     Mother and Father are the natural parents of twins, T.A. and T.A., born December

27, 2009. At the time this case began, the children were living with Mother, who was a minor at

that time, and the maternal grandmother. The agency had received a variety of referrals about

problems in the home, including that the twins’ basic daily needs were not being met and that

they were sometimes left home alone. The children had also required hospital treatment because

one of them ingested cocaine and the other was covered with bedbug bites. LCCS also had
                                                  2


concerns about illegal drug use by both parents and allegations concerning Mother’s mental

health. On August 21, 2011, LCCS filed dependency and neglect complaints, and the children

were removed from Mother’s custody. The trial court later adjudicated them neglected and

dependent children.

       {¶3}   Although the children were placed with a maternal great-grandmother for a period

of time, she later informed LCCS that she was no longer able to care for the children. The

children were then placed in a foster home where they remained throughout this case. During

the next year, Mother made minimal progress on the reunification goals of the case plan.

Specifically, she had not taken substantial steps toward achieving sobriety or addressing her

mental health problems. Father initially made progress in substance abuse treatment and was

eventually allowed to have an overnight visit with the children. Shortly afterward, however,

Father began missing parenting classes and other case plan appointments and did not maintain

contact with the caseworker or guardian ad litem. Because Father’s whereabouts were unknown

at that point, LCCS decided that reunification with Father was no longer a viable option for the

children.

       {¶4}   LCCS had been unable to find a suitable relative who was willing to provide a

permanent home for the children, so it moved for permanent custody of T.A. and T.A. Although

a paternal great-grandmother had made some contact with the caseworker, she lived in Florida

and had not complied with the caseworker’s suggestions that she become more involved with the

case by working a case plan, communicating regularly with the caseworker, and/or participating

in periodic family team meetings via telephone.

       {¶5}   On the day initially set for the permanent custody hearing, both parents stipulated

that the children could not be returned to their custody because they had failed to remedy their
                                                  3


problems with substance abuse. See R.C. 2151.414(E)(1). They asked, however, that the

paternal great-grandparents be considered as legal custodians for the children. Because the

great-grandparents lived in Florida and did not have an established relationship with the children,

the trial court continued the best interest hearing to allow the great-grandparents more time to

visit the children and demonstrate that they could provide T.A. and T.A. with a suitable

permanent home. The trial court journalized the results of the first hearing, including that the

matter would reconvene on May 6, 2013 for a hearing on the children’s best interests. The

journal entry further indicated that, “[a]t that time, the Court will consider paternal great

grandparents as potential relative placements.”

       {¶6}    On May 6, 2013, the best interest hearing was held before the trial judge.

Although the paternal great-grandparents had not formally moved for legal custody, the hearing

proceeded with the parties presenting evidence about the following alternate placements for the

children: legal custody or temporary placement with the great-grandparents or permanent

custody to the agency.

       {¶7}    Ten days after the hearing, and before the trial court had issued its judgment, it

notified the parties that the foster father had passed away. During the next three weeks, none of

the parties filed anything with the trial court to assert that the foster father’s death should affect

the court’s ultimate judgment. On June 10, 2013, the trial court issued its final judgment. It

found that permanent custody to LCCS was in the best interests of T.A. and T.A. and terminated

the parents’ rights.     Father and Mother separately appealed and their appeals were later

consolidated. Father raises two assignments of error and Mother raises one.
                                                 4


                                                 II.

                           FATHER’S ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY GRANTING PERMANENT CUSTODY TO
       THE AGENCY RATHER THAN LEGAL CUSTODY TO PATERNAL
       GREAT-GRANDPARENTS, DESPITE DISCOVERING A MATERIAL
       CHANGE IN CIRCUMSTANCES FOLLOWING THE PERMANENT
       CUSTODY HEARING.

       {¶8}    Father’s first assignment of error argues that, when the trial court learned about

the foster father’s death shortly after the permanent custody hearing, it should have either: (1)

held another hearing to allow the parents to cross-examine witnesses about the impact of his

death on the court’s permanent custody decision, or (2) placed the children with the paternal

great-grandparents because the foster parents were no longer a viable adoptive placement.

       {¶9}    As indicated already, after the trial court learned about the foster father’s death, it

journalized that fact on the record and notified all parties. The court then waited more than three

weeks before it issued its final judgment. During that three-week period, however, Father did

not ask the trial court to take evidence about the death of the foster father. In fact, none of the

parties filed anything with the court to assert that the death of the foster father could or should

have any impact on the permanent custody decision. Because Father raises this issue for the first

time on appeal and does not argue plain error, this Court need not reach the merits of his

assigned error. See In re J.G., 9th Dist. Wayne No. 12CA0037, 2013-Ohio-417, ¶ 20.

       {¶10} Moreover, although the trial court heard testimony that the foster parents were

interested in adopting the children if LCCS was granted permanent custody, that potential

adoption was not a focus of the trial court’s permanent custody decision. The trial court’s best

interest determination was guided by specific statutory factors, which do not include the child’s

probability of being adopted. See R.C. 2151.414(D); In re T.R., 120 Ohio St.3d 136, 2008-Ohio-
                                                 5


5219, ¶ 14. LCCS presented evidence at the hearing about the children’s interaction with the

foster parents and how well the children were doing in the foster home, but the primary purpose

of that evidence was to demonstrate that their developmental delays and behavioral problems

significantly improved when they were placed in a stable, secure, and loving environment. That

evidence further demonstrated that, in contrast to their relationship with their parents and the

paternal grandparents, the children had been able to develop a close bond with other caregivers

and looked to them for love and support. Because Father has failed to demonstrate that the death

of the foster father affected the propriety of the trial court’s judgment, his first assignment of

error is overruled.

                           FATHER’S ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S JUDGMENT THAT PERMANENT CUSTODY TO
       THE AGENCY WAS IN [THE CHILDREN’S] BEST INTERESTS WAS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

                            MOTHER’S ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN
       VIOLATION OF MOTHER’S [RIGHTS UNDER THE] FOURTEENTH
       AMENDMENT TO THE UNTIED STATES CONSTITUTION DUE PROCESS
       CLAUSE AND ARTICLE I SECTION SIXTEEN OF THE OHIO
       CONSTITUTION IN FINDING THAT PERMANENT CUSTODY WAS
       SUPPORTED BY CLEAR AND CONVINCING EVIDENCE, AND IN
       TERMINATING APPELLANT’S PARENTAL RIGHTS WHEN THE TRIAL
       COURT’S JUDGMENT WAS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶11} This Court will address Father’s second assignment of error and Mother’s sole

assignment of error together because they are closely related. Each parent asserts that the trial

court’s best interest decision was not supported by the evidence. Although Mother also argues

that the trial court made errors in finding that the children could not or should not be returned to

her custody, both parents waived any challenge to the trial court’s finding under R.C.
                                                6


2151.414(E)(1) by stipulating on the record that the first prong of the permanent custody test had

been satisfied on that ground.     Mother’s brief includes additional arguments, such as the

effectiveness of her trial counsel in entering such a stipulation, which this Court will disregard

because she did not separately assign them as error. See App.R. 12(A)(1)(b) and App.R.

12(A)(2). This Court will confine its review to the evidence supporting the permanent custody

decision.

       {¶12} Before a juvenile court may terminate parental rights and award permanent

custody of children to a children services agency, it must find clear and convincing evidence of

both prongs of the permanent custody test that: (1) the children are abandoned, orphaned, have

been in the temporary custody of the agency for at least 12 months of the prior 22 months, or that

the children cannot be placed with either parent within a reasonable time or should not be placed

with either parent, based on an analysis under R.C. 2151.414(E); and (2) the grant of permanent

custody to the agency is in the best interest of the children, based on an analysis under R.C.

2151.414(D). See R.C. 2151.414(B)(1) and 2151.414(B)(2); see also In re William S., 75 Ohio

St.3d 95, 99 (1996).

       {¶13} The trial court found that the first prong of the permanent custody test had been

satisfied, based on a stipulation by all parties, that the children could not or should not be

returned to either parent’s custody because they had failed to remedy the problems that caused

the continued removal of the children from their custody. See R.C. 2151.414(E)(1). The parties

litigated only whether permanent custody was in the best interests of the children. Although the

parents conceded that they were not able to provide their children with a suitable home at that

time, they argued that the children should be placed with their paternal great-grandparents.
                                                 7


       {¶14} Although the great-grandparents did not formally move for legal custody of the

children, the trial court issued a journal entry on March 4, 2013, stating that it would take

evidence at the best interest hearing to determine whether it should place the children with the

great-grandparents. Because the trial court’s decision whether to place the children in the

custody of the paternal great-grandparents was also based on the best interest of the children,

“this Court typically conducts a single ‘best interest’ review of the trial court’s decision to place

the child[ren] in the permanent custody of the agency rather than in the legal custody to a

relative.” In re I.A., 9th Dist. Summit No. 26642, 2013-Ohio-360, ¶ 10. If permanent custody is

in the children’s best interest, legal custody or placement with the great-grandparents necessarily

is not. Id. “‘Consequently, this Court will review the factors set forth in R.C. 2151.414(D) in

reviewing the [best interest] decision of the trial court * * *.’” Id., quoting In re T-G.M., 9th

Dist. Summit No. 25858, 2011-Ohio-3940, ¶ 13.

       {¶15} When determining whether a grant of permanent custody is in the children’s best

interests, the juvenile court must consider the following factors:

       (a) The interaction and interrelationship of the child with the child’s parents,
       siblings, relatives, foster caregivers and out-of-home providers, and any other
       person who may significantly affect the child;

       (b) The wishes of the child, as expressed directly by the child or through the
       child’s guardian ad litem, with due regard for the maturity of the child;

       (c) The custodial history of the child, including whether the child has been in the
       temporary custody of one or more public children services agencies or private
       child placing agencies for twelve or more months of a consecutive twenty-two-
       month period * * *;

       (d) The child’s need for a legally secure permanent placement and whether that
       type of placement can be achieved without a grant of permanent custody to the
       agency * * *.
                                                    8


R.C. 2151.414(D)(1)(a)-(d).1

          {¶16} The interaction between the great-grandparents and the children had been very

limited during the lives of these young children. The great-grandparents lived in Florida and,

although the great-grandmother testified that she visited Ohio every summer, her husband

apparently did not, and she did not explain the extent of contact, if any, that she had with the

children before they were removed from Mother’s custody. When the great-grandmother first

contacted LCCS to express interest in providing an alternate placement for the children, the

caseworker encouraged her to work a case plan at the same time as the parents, in case

reunification with one or both parents was not possible. Nevertheless, although the great-

grandmother communicated with Father and the maternal grandmother about what was

happening in the case and tried to assist Father behind the scenes, she did not start working with

LCCS to consider placing the children with her until it became apparent that reunification with

Father would not be possible.

          {¶17} During the first year of the case, the great-grandmother did not visit the children,

work on a reunification plan, or even participate in family team meetings via telephone. The

caseworker, a 15-year veteran at LCCS, testified that she has worked with many nonparent

relatives and that she could “usually get a pretty good indicator of how serious a relative is”

about providing a home for the children by how often they call her, how long they stay on the

phone with her, and the types of questions that they ask. She would expect a relative who

seriously wanted to keep the children with family and out of foster care to have become involved

in family team meetings and call her often to check on the children. These grandparents,

however, did not call the caseworker to ask about the children. Instead, they waited almost a


1
    The factor set forth in R.C. 2151.414(D)(1)(e) does not apply to the facts of this case.
                                                9


year before they started working with LCCS, allowing the children to remain in foster care and

assimilate into another family.

       {¶18} After visits with the children began, the great-grandmother visited the children

only a few times and her husband visited them only once. During the visits with the children,

the great-grandmother showed no affection toward them and would tend to watch them play with

each other rather than interacting with them. The guardian ad litem opined that the children were

not comfortable with the great-grandparents and that there was no loving bond between them.

The guardian ad litem further testified that the great-grandmother did not redirect their

misbehavior even when they were throwing toys or hitting each other.

       {¶19} In contrast to the distant interaction between the children and their great-

grandparents, the guardian testified about the positive interaction between the children and their

foster mother. The foster mother was attentive, loving, and provided the children with firm

boundaries. The children’s speech and behavior had improved and they were thriving in the

stable and loving environment in their foster home.

       {¶20} Because the children were only three years old at the time of the permanent

custody hearing, the guardian ad litem spoke on their behalf. She opined that permanent custody

was in their best interests. She did not believe that the great-grandparents could provide them

with a suitable home because they were not very attentive to the children and had no bond with

them. She further testified that “[t]he children don’t know these grandparents.”

       {¶21} By the time of the permanent custody hearing, the children had spent most of their

lives in temporary homes and were in need of a legally secure permanent placement. Their

parents were unable to provide them with a suitable home at that time or in the foreseeable future

and LCCS had been unable to find a relative who was dedicated to providing them with a
                                                10


suitable permanent home. Consequently, the trial court reasonably concluded that a legally

secure permanent placement would only be achieved by terminating parental rights and placing

the children for adoption.

       {¶22} There was ample evidence before the trial court to support its conclusion that

permanent custody to LCCS was in the best interests of T.A. and T.A.             Father’s second

assignment of error and Mother’s sole assignment of error are overruled.

                                                III.

       {¶23} The parents’ assignments of error are overruled. The judgment of the Lorain

County Court of Common Pleas, Juvenile Division, is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Lorain, State of Ohio, to carry this judgment into execution. A certified copy of

this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                          11


      Costs taxed to Appellants.




                                               JENNIFER HENSAL
                                               FOR THE COURT



MOORE, P. J.
CARR, J.
CONCUR.


APPEARANCES:

ROBERT CABRERA, Attorney at Law, for Appellant.

KATHLEEN M. AMERKHANIAN, Attorney at Law, for Appellant.

DENNIS P. WILL, Prosecuting Attorney, and FAYE LIST, Assistant Prosecuting Attorney, for
Appellee.